Filed 1/21/22 P. v. Murphy CA1/5
            NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or or dered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,                                                      A163017
            Plaintiff and Respondent,
 v.
 PATRICK GILLES MURPHY,                                           (Sonoma County Super. Ct.
                                                                  No. SCR-743203-1)
            Defendant and Appellant.




      Patrick Gilles Murphy appeals after pleading guilty to
stalking (Pen. Code, § 646.9, subd. (b); count one)1, dissuading a
witness (§ 136.1, subd. (c)(1); count two), and willfully inflicting
injury on a domestic partner (§ 273.5, subd. (a); count three.) His
appointed appellate counsel has filed a brief raising no issues but
seeking our review pursuant to People v. Wende (1979) 25 Cal.3d
436 (Wende). Our independent review of the record reveals no
arguable issues, and we affirm.
                                      BACKGROUND
                                               A.
      The facts underlying Murphy’s offenses relate to a dating
relationship he had with Jane Doe (a pseudonym) from May
through December 2020. At a preliminary hearing on February
19, 2021, Jane Doe testified to multiple incidents between
September and December 2020 in which Murphy made

        1   Undesignated statutory references are to the Penal Code.
                                                1
harassing, angry, and threatening statements to her in repeated
phone calls and text messages. Because she became fearful of
Murphy, Doe obtained a temporary restraining order against him
that was in effect from September 15 through October 8.
However, he continued to contact her throughout that period,
notwithstanding the restraining order. For example, on
September 25, he contacted Doe approximately 100 times in a
two hour period; he was angry and irrational.
      On October 10, while Doe was meeting with the police
about Murphy’s actions, he called her 99 times and sent her
about 70 text messages in less than two hours. Murphy
threatened to come to her house and knock out the teeth of the
father of Doe’s children. He also threatened to call Child
Protective Services and have her children taken away from her.
      Although the couple reconciled briefly, on December 14,
Doe told Murphy she wanted to break up with him, and he “lost
his mind.” He came to her house, and, while Doe was sitting
outside in her car, he smashed the passenger side mirror and
smashed large rocks onto her car. After forcing his way into the
car, Murphy grabbed and bent her hand and twisted her arm,
causing Doe such pain that it “buckled” her. Afterward, Doe’s
wrist was bruised and swollen. Doe went directly to the police
station and obtained an emergency protective order.
       Murphy continued to contact Doe. For example, on
December 15, he threatened to break down her door and break
her windows, and he followed through by damaging her door
frame. On December 19, Murphy texted photos of what appeared
to be a handgun to Doe’s teenaged son, indicating that Murphy
was going to kill the next person with whom Doe was involved.
Doe’s son was terrified, although Doe later learned it was a pellet
gun.
      On December 21, Doe informed the police that Murphy was
repeatedly calling her and sending her messages. As Murphy
continued to text her, Doe forwarded the messages to the police,

                                 2
and they began looking for him. Once Murphy realized the police
were looking for him, he accused Doe of setting him up and told
her she would regret it. He told her that he retaliates for fun,
that he was on his way to her house, and that she should think
before she sets people up because she has kids.
      On December 23, while the protective order was in place,
Murphy continued to send her angry text messages and said Doe
had set him up to be caught by law enforcement. He also drove to
the parking lot by Doe’s home, and he texted her to let her know
he was “ ‘here.’ ” In addition, he left her screaming and
threatening messages that made Doe fear for her safety. After
Murphy was taken into custody, he continued to call her from
jail.
                                B.
      Murphy entered a guilty plea to the three counts on April 7,
2021, and the prosecution dismissed 13 other charges. Defense
counsel stipulated that the preliminary hearing provided a
factual basis for the three counts. The parties agreed to a
maximum sentence of six years, leaving the specific sentence to
the discretion of the trial court.
      At the sentencing hearing, Murphy apologized for his
conduct and requested probation, citing his efforts while in
custody to address his anger management and mental health
issues. The court denied his request for probation, reasoning in
part that although he had expressed a willingness to obtain
treatment and comply with the terms of probation, he had “an
extensive history of not following through.” The court also noted
that based on Murphy’s prior felony convictions, the court would
have to find that this was an unusual case to warrant probation,
and the court could not make such a finding here.
      In determining Murphy’s sentence, the court stated that
the only mitigating factor was that he took responsibility for his
actions prior to going to trial. The court noted several
aggravating factors, including the involvement of the appearance
                                3
of weapons, the involvement of Doe’s children, the attempted
break-in at Doe’s home, threats of violence, and Murphy’s prior
criminal history. The court also expressed concern that Murphy
continued to be fixated on Doe.
       Based on these factors, the court selected the middle term
of three years each for count one (§ 646.9, subd. (b)), count two (§
136.1, subd. (c)(1)), and count three (§ 273.5, subd. (a)). The court
imposed the sentence for count two consecutively to the sentence
on count one. The court agreed with the presentence report’s
recommendation of consecutive sentences because the crimes
involved separate acts and threats of violence, and were
committed at different times and separate places. The court
selected a concurrent sentence for the third count, resulting in a
total aggregate sentence of six years.
       The court imposed a $300 restitution fine under Penal Code
section 1202.4, subdivision (b), stayed a second fine in the same
amount under Penal Code section 1202.45, and reserved the issue
of victim restitution. The court imposed court security fees of $40
per conviction under Penal Code section 1465.8, and criminal
conviction fees of $30 per conviction under Government Code
section 70373. The court also issued a criminal protective order
for 10 years, prohibiting any contact with Jane Doe or her
children, coming within 100 yards of them, or owning, using, or
possessing any firearms or ammunition.
                                 C.
      Murphy filed a notice of appeal and requested a certificate
of probable cause (§ 1237.5), which the trial court denied. We
subsequently granted Murphy’s request to deem his notice of
appeal operative as to noncertificate issues.
      While this appeal was pending, Murphy sent a letter to this
court asserting that portions of the reporter’s transcripts dated
February 19, 2021, and April 7, 2021 were omitted from the
appellate record. He stated that he had asked his counsel to
obtain the omitted portions of the transcripts, and he asked the
                                 4
court to appoint him new counsel and order that the omitted
portions be added to the appellate record. We have reviewed the
record and the transcripts in question appear to be complete. We
note that the court augmented the appellate record with the
February 19, 2021, preliminary hearing transcript after
Murphy’s counsel filed a motion to augment the record. We
therefore deny as unnecessary Murphy’s letter request to
augment the record. We address Murphy’s request for
appointment of new counsel below.
                           DISCUSSION
      Murphy’s appellate counsel advised him of his right to file a
supplemental brief to bring to this court’s attention any issue he
believes deserves review. Murphy subsequently filed a
supplemental brief. We have independently reviewed the record
as well as Murphy’s supplemental brief, and we have found no
arguable issues.
      In his supplemental brief, Murphy alleges that he never
entered into the plea agreement because there were two
inapplicable boxes on the agreement form that he did not initial.
However, two pages later Murphy acknowledges “I Pled Guilty.”
Consistent with this acknowledgement, the record confirms that
he personally entered into the plea agreement after being advised
of and waiving his rights.
       Murphy’s supplemental brief raises several other
arguments that are not cognizable on appeal without a certificate
of probable cause because they go to the validity of his plea:
malicious prosecution and prosecutorial misconduct in relying on
false or irrelevant evidence or tampering with the evidence
underlying the charges; a challenge to the victim’s credibility and
the victim’s preliminary hearing testimony; ineffective assistance
of trial counsel in failing to investigate all available defenses and
failing to diligently prepare or investigate the People’s motion to
consolidate; and sufficiency of the evidence to support the
charges. (See People v. Stamps (2020) 9 Cal.5th 685, 694 [“ ‘ The

                                  5
defendant may take an appeal without a statement of certificate
grounds or a certificate of probable cause if he does so solely on
noncertificate grounds, which go to postplea matters not
challenging his plea’s validity and/or matters involving a search
or seizure whose lawfulness was contested pursuant to section
1538.5.’ ”]; see also, e.g., People v. Stubbs (1998) 61 Cal.App.4th
243, 244-245 [claim that counsel was ineffective prior to entry of
guilty plea required certificate of probable cause]; People v. Pinon
(1979) 96 Cal.App.3d 904, 907-909 [defendant could not assert
that his plea lacked a factual basis where he failed to obtain a
certificate of probable cause].)
       With respect to post-plea issues, the trial court acted within
its discretion in denying probation, particularly given Murphy’s
two prior felony convictions and history of probation and parole
violations detailed in the presentence report. (See People v.
Martinez (1985) 175 Cal.App.3d 881, 897 (Martinez) [affirming
denial of probation where defendant’s prior performance on
probation and parole were unsatisfactory], abrogated on another
ground in People v. Calderon (1994) 9 Cal.4th 69, 72; see also
Pen. Code § 1203, subd. (e)(4); Cal. Rules of Court, rule 4.414.)
The court likewise acted within its discretion in sentencing
Murphy to six years in prison – the lid the parties agreed upon –
and ordering consecutive middle-term sentences of three years
each for counts one (Pen. Code, § 646.9, subd. (b)) and two (Pen.
Code, § 136.1, subd. (c)(1)). (See Cal. Rules of Court, rules 4.420,
4.425; Pen. Code, § 1170.15; People v. Calvert (1993) 18
Cal.App.4th 1820, 1838-1839 [no abuse of discretion in ordering
consecutive sentences where “the crimes were predominantly
independent and were committed at different times and places”];
see also Martinez, supra, 175 Cal.App.3d at p. 897.) The fines
and fees imposed by the court were authorized (Pen. Code, §
1202.4, subd. (b); Pen. Code, § 1465.8; Gov. Code, § 70373), and
Murphy asserted no challenges to them. (See People v. Greeley
(2021) 70 Cal.App.5th 609, 624.) In addition, the criminal

                                 6
protective order was authorized by Penal Code section 136.2,
subdivision (i).
      We have identified no issues that require briefing. Further,
we see no indication that Murphy’s appellate counsel has failed to
comply with her responsibilities. (See Wende, supra, 25 Cal.3d at
p. 442.) We therefore deny Murphy’s request for appointment of
new counsel.2
                          DISPOSITION
      The judgment is affirmed.




      2To the extent Murphy’s supplemental brief intended to
request a stay, the request is denied as moot.

                                  7
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
SIMONS, J.



A163017




                               8